DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 12/22/21, amended claim(s) 1-2, 4, 7-8, 11, 14-16, 18-19, and 22-27, canceled claim(s) 5 and 29-32, and new claim(s) 33-36 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 7-11, 13-28, and 33-35 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “one or more sensors of one or more sensor types coupled to a distal section of the tube structure” and “the guidewire comprising one or more sensors of one or more sensor types coupled to a distal section of the guidewire” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the second recitation of “one or more sensors” does not have the term “the” or “said” in front of it, and therefore appears to be a newly recited element.  However, the examiner is having difficulty finding support for a different set of “one or more sensors” that is coupled to the distal section of the guidewire from the “one or more sensors” that is coupled to a distal section of the tube structure.  Therefore, the examiner respectfully requests Applicant’s assistance in determining where assistance may found.
For claim 1, the claim language “one or more sensors of one or more sensor types coupled to a distal section of the tube structure” and “the guidewire comprising one or more sensors of one or more sensor types coupled to a distal section of the guidewire” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the second recitation of “one or more sensors” does not have the term “the” or “said” in front of it, and therefore appears to be a newly recited element.  However, the examiner is having difficulty finding support for a different set of “one or more sensors” that is coupled to the distal section of the guidewire from the “one or more sensors” that is coupled to a distal section of the tube structure.  Therefore, the examiner respectfully requests Applicant’s assistance in determining where assistance may found.
Dependent claim(s) 2-4, 7-11, 13-28, and 33-35 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-4, 7-11, 13-28, and 33-35 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 7-11, 13-28, and 33-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “one or more sensors of one or more sensor types coupled to a distal section of the tube structure” and “the guidewire comprising one or more sensors of one or more sensor types coupled to a distal section of the guidewire” is ambiguous.  It is unclear whether the two recitations of “one or more sensors of one or more sensor types” are referring to the same one or more sensors or different one or more sensors.  The claim is examined under the former interpretation.
Dependent claim(s) 2-4, 7-11, 13-28, and 33-35 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-4, 7-11, 13-28, and 33-35 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-9, 13-14, 16-17, 19-20, 23-24, 26-28, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0164867 to Kassab et al. (hereinafter “Kassab”).
For claim 1, Kassab teaches a medical device (Abstract), comprising:
an elongated tube structure (102, which is embodied as a tube structure in Fig. 1) for insertion (Examiner’s Note: functional language, i.e., capable of) within a body (“…for use with blood vessel entry and navigation,” para [0081]), the tube structure comprising a proximal end (proximal end of the tube structure shown in Fig. 1), a distal end (distal end of the tube structure shown in Fig. 1), and a lumen extending therethrough (lumen shown in Fig. 1);
one or more sensors of one or more sensor types coupled to a distal section of the tube structure (“…detection electrodes (122, 124,)” para [0082]) (see Fig. 1);
a guidewire (150 and 106) (see Fig. 1) (para [0081] and [0083]) (also see para [0096]) positionable within at least a portion of the lumen of the tube structure (as can be seen in Fig. 1), the guidewire comprising one or more sensors of one or more sensor types coupled to a distal section of the guidewire (“…detection electrodes (122, 124,)” para [0082]) (see Fig. 1); and
a first, proximal power and data coupling device (700) (Fig. 7) (para [0096]) (also see 900 in Fig. 9) configured to (Examiner’s Note: functional language, i.e., capable of) operably associate with a proximal section of the tube structure and with a proximal section of the guidewire (as can be seen in Fig. 7, 700 being shown as opposite to “distal end” 110) (also see para [0096], which describes 700 being described as the “proximal” electrical unit), the proximal power and data coupling device configured to conductively couple to at least the guidewire and to send electrical signals to both the one or more sensors of the tube structure and the one or more sensors of the guidewire (700 couples to 106, which couples to 760, which contains 120, which comprises 112 and 124, as shown in Fig. 7) (also see para [0098] and [0100]), and receive electrical signals therethrough  from the one or more sensors of the tube structure and the one or more sensors of the guidewire (700 couples to 106, which couples to 760, which contains 120, which comprises 112 and 124, as shown in Fig. 7) (also see para [0098] and [0100]).
For claim 2, Kassab further discloses wherein the elongated tube structure is an over-the-wire catheter (150 and 106 being the wire, 102 being the tube structure around the wire, see Fig. 1).
For claim 4, Kassab further discloses a power and/or data line (para [0096]) that is disposed within the lumen, or extends across or within a wall of the tube structure between the first power and data coupling device and the one or more sensors (as can be seen in Figs. 1 and/or 7).
For claim 7, Kassab further discloses a second, distal power and data coupling device (760) affixed to the distal end of the tube structure (see 760 being at 110 in Fig. 7).
For claim 8, Kassab further discloses wherein the proximal power and data coupling device and the distal power and data coupling device are configured to conductively contact the guidewire (as can be seen in Fig. 7) (para [0096]) when the guidewire is inserted through the lumen of the tube structure (Fig. 1) (para [0081]) to thereby enable passage of the electrical signals between the proximal power and data coupling device and the distal power and data coupling device via the guidewire (as can be seen in Figs. 1 and/or 7) (also see para [0100]).
For claim 9, Kassab further discloses wherein the proximal power and data coupling device, the distal power and data coupling device, or both are configured to conductively couple to the guidewire through direct contact with the guidewire (as can be seen in Fig. 7) (also see para [0096] and/or [0100]).
For claim 13, Kassab further discloses wherein the tube structure is a peripherally inserted central catheter, a central venous catheter, or an intravenous catheter (102 is used for blood vessel entry, see para [0081] and vascular access can include the jugular and femoral veins, see para [0131]).
For claim 14, Kassab further discloses wherein the first power and data coupling device is configured to conductively couple to the guidewire through direct contact with the guidewire (as can be seen in Fig. 7).
For claim 16, Kassab further discloses wherein the one or more sensor types of the tube structure and/or the one or more sensors types of the guidewire comprise two or more different types of sensors (para [0082]).
For claim 17, Kassab further discloses wherein multiple sensors are configured to (Examiner’s Note: functional language, i.e., capable of) provide simultaneous measurement of one or more physiological parameters (para [0082]).
For claim 19, Kassab further discloses wherein the one or more sensors of the tube structure and/or the one or more sensors of the guidewire include one or more pressure sensors (para [0082]).
For claim 20, Kassab further discloses wherein the one or more pressure sensors comprise resistive, capacitive, optical, acoustic, optical-acoustic, or a combination thereof (the impedance device obtains the pressure data, see claim 96).
For claim 23, Kassab further discloses wherein the electrical signals include power signals delivered through the guidewire to the one or more sensors of the tube structure for powering the one or more sensors of the tube structure (see 710 in Fig. 7).
For claim 24, Kassab further discloses wherein the electrical signals include data signals sent through the guidewire by the one or more sensors of the tube structure as a result of operation of the one or more sensors of the tube structure (see 765 in Fig. 7).
For claim 26, Kassab further discloses wherein the one or more sensors of the tube structure are coupled to a substrate (“sensor substrate,” para [0096]), and wherein the substrate is coupled to a distal section of the tube structure (as can be seen in Fig. 7).
For claim 27, Kassab further discloses wherein the one or more sensors of the tube structure and supporting electronics corresponding to the one or more sensors are disposed on a distal section of the tube structure (760 is located at 110, see Fig. 7).
For claim 28, Kassab further discloses wherein the tube structure is a hypotube (para [0081]).
For claim 35, Kassab further discloses wherein the guidewire is translatable through the distal power and data coupling device (see Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent No. 5,154,725 to Leopold.
For claim 3, Kassab further discloses wherein the elongated tube structure is a catheter (para [0081]).
Kassab does not expressly disclose that the catheter is a rapid exchange catheter.
However, Leopold teaches a catheter that is a rapid exchange catheter (col. 2, lines 9-12).
It would have been obvious to a skilled artisan to modify Kassab such that the catheter is a rapid exchange catheter, in view of the teachings of Leopold, for the obvious advantage of exchanging the catheter without the need for exchange a wire or adding a guidewire extension.
Claim(s) 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent Application Publication No. 2016/0310020 to Warnking et al. (hereinafter “Warnking”).
For claim 10, Kassab does not expressly disclose wherein the proximal power and data coupling device, the distal power and data coupling device, or both are configured to conductively couple to the guidewire through direct contact with the guidewire through capacitive coupling.
However, Warnking teaches wherein a proximal device, a distal device, or both are configured to conductively couple to a guidewire through direct contact with the guidewire through capacitive coupling (para [0125]).
It would have been obvious to a skilled artisan to modify Kassab wherein the proximal power and data coupling device, the distal power and data coupling device, or both are configured to conductively couple to the guidewire through direct contact with the guidewire through capacitive coupling, in view of the teachings of Warnking, because such a connection is a suitable connection to couple the structures in Kassab to the guidewire in Kassab.
For claim 11, Kassab, as modified, further discloses wherein the one or more sensors of the tube structure are electrically connected to the distal power and data coupling device at the distal section of the tube structure (as can be seen in Fig. 7).
For claim 15, Kassab does not expressly disclose wherein the first power and data coupling device is configured to conductively couple to the guidewire through capacitive coupling with the guidewire.
However, Warnking teaches wherein a proximal device is configured to conductively couple to the guidewire through capacitive coupling with the guidewire (para [0125]).
It would have been obvious to a skilled artisan to modify Kassab wherein the first power and data coupling device is configured to conductively couple to the guidewire through capacitive coupling with the guidewire, in view of the teachings of Warnking, because such a connection is a suitable connection to couple the structures in Kassab to the wire in Kassab.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent Application Publication No. 2005/0143664 to Chen et al. (hereinafter “Chen”).
For claim 18, Kassab does not expressly disclose wherein the one or more sensors of the tube structure and/or the one or more sensors of the guidewire have a sampling rate, when active, of 5 seconds or less.
However, Chen teaches wherein the one or more sensors have a sampling rate, when active, of 5 seconds or less (i.e., “1 Hz,” para [0053]).
It would have been obvious to a skilled artisan to modify Kassab wherein the one or more sensors of the tube structure and/or the one or more sensors of the guidewire have a sampling rate, when active, of 5 seconds or less, in view of the teachings of Chen, because such a sampling rate is a suitable sampling rate for the sensors in Kassab to obtain sufficient data for Kassab’s device, without overloading the processor.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent Application Publication No. 2020/0022587 to Glover et al. (hereinafter “Glover”).
For claim 21, Kassab does not expressly disclose multiple pressure sensors longitudinally spaced along a length of a distal section of the tube structure.
However, Glover teaches multiple pressure sensors (P1, P2, P3) (Fig. 6) longitudinally spaced along a length of a distal section of the tube structure (see Fig. 6).
It would have been obvious to a skilled artisan to modify Kassab to include multiple pressure sensors longitudinally spaced along a length of a distal section of the tube structure, in view of the teachings of Glover, for the obvious advantage of being able to sense pressure at multiple locations across the vasculature.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent Application Publication No. 2014/0187978 to Millett et al. (hereinafter “Millett”).
For claim 22, Kassab does not expressly disclose wherein the one or more sensors of the tube structure and/or the one or more sensors of the guidewire include one or more ultrasound sensors, cameras, charge-coupled devices, or other imaging sensors.
However, Millett teaches wherein the one or more sensors include one or more ultrasound sensors, camera, charge-coupled devices, or other imaging sensors (para [0027]).
It would have been obvious to a skilled artisan to modify Kassab wherein the one or more sensors of the tube structure and/or the one or more sensors of the guidewire include one or more ultrasound sensors, cameras, charge-coupled devices, or other imaging sensors, in view of the teachings of Millett, for the obvious advantage of providing visual confirmation that catheter is placed at correct location in the human body.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent Application Publication No. 2003/0120271 to Burnside et al. (hereinafter “Burnside”).
For claim 25, Kassab does not expressly disclose wherein the one or more sensors are embedded at least partially within a wall of the tube structure.
However, Burnside teaches wherein one or more sensors (114’) are embedded at least partially within a wall of the tube structure (Examiner’s Note: the tube structure including 112) (Figs. 8 and 9) (para [0100]).
It would have been obvious to a skilled artisan to modify Kassab wherein the one or more sensors are embedded at least partially within a wall of the tube structure, in view of the teachings of Burnside, for the obvious advantage of placing the temperatures closer to tissue to get a more accurate measure while maintaining a smooth exterior of the tube structure so that is can be easily and safely navigated through the patient’s vasculature. 
Claim(s) 33-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent Application Publication No. 2016/0249817 to Mazar et al. (hereinafter “Mazar”).
For claim 33, Kassab does not expressly disclose wherein the guidewire is translatable through the proximal power and data coupling device.
However, Mazar teaches a power and data coupling device (44) (Fig. 1) (para [0065]-[0066] and [0068]-[0070]) that allows for a guidewire (12) to be translatable through it (as can be seen in Fig. 1).
It would have been obvious to a skilled artisan to modify Kassan wherein the guidewire is translatable through the proximal power and data coupling device, in view of the teachings of Mazar, for the obvious advantage of allowing the user to manipulate the guidewire at the proximal end of the wire.
For claim 34, Kassab further discloses wherein the guidewire is translatable through the distal power and data coupling device (see Fig. 8).
For claim 36, Kassab teaches a medical device (Abstract), comprising:
an elongated tube structure (102, which is embodied as a tube structure in Fig. 1) for insertion (Examiner’s Note: functional language, i.e., capable of) within a body (“…for use with blood vessel entry and navigation,” para [0081]), the tube structure comprising a proximal end (proximal end of the tube structure shown in Fig. 1), a distal end (distal end of the tube structure shown in Fig. 1), and a lumen extending therethrough (lumen shown in Fig. 1);
one or more sensors of one or more sensor types coupled to a distal section of the tube structure (“…detection electrodes (122, 124,)” para [0082]) (see Fig. 1);
a guidewire (150 and 106) (see Fig. 1) (para [0081] and [0083]) (also see para [0096]) positionable within at least a portion of the lumen of the tube structure (as can be seen in Fig. 1), and being translatable within the tube structure (as can be seen in Fig. 1); and
a first, proximal power and data coupling device (700) (Fig. 7) (para [0096]) (also see 900 in Fig. 9) configured to (Examiner’s Note: functional language, i.e., capable of) operably associate with a proximal section of the tube structure (as can be seen in Fig. 7, 700 being shown as opposite to “distal end” 110) (also see para [0096], which describes 700 being described as the “proximal” electrical unit);
a second, distal power and data coupling device (760) affixed to the distal end of the tube structure (see 760 being at 110 in Fig. 7);
wherein the proximal power and data coupling device and the distal power and data coupling device are configured to conductively contact the guidewire (as can be seen in Fig. 7) (para [0096]) when the guidewire is inserted through the lumen of the tube structure (Fig. 1) (para [0081]) to thereby enable passage of the electrical signals between the proximal power and data coupling device and the distal power and data coupling device via the guidewire (as can be seen in Figs. 1 and/or 7) (also see para [0100]);
wherein the guidewire is translatable through the distal power and data coupling device (see Fig. 8).
Kassab does not expressly disclose wherein the guidewire is translatable through the proximal power and data coupling device.
However, Mazar teaches a power and data coupling device (44) (Fig. 1) (para [0065]-[0066] and [0068]-[0070]) that allows for a guidewire (12) to be translatable through it (as can be seen in Fig. 1).
It would have been obvious to a skilled artisan to modify Kassan wherein the guidewire is translatable through the proximal power and data coupling device, in view of the teachings of Mazar, for the obvious advantage of allowing the user to manipulate the guidewire at the proximal end of the wire.
Response to Arguments
Applicant’s arguments have been fully considered.
In response, the way that the claim language is currently set up is that it is possible for one of the “one or more sensors” to read on element 122 in Kassab and the other of the “one or more sensors” to read on element 124 in Kassab.  The examiner is also unsure as to whether the two recitations of the “one or more sensors” is actually two distinct group of sensors, as was attempted to be explained in the 112 rejection(s) above.  The examine respectfully suggests that it may be beneficial to add some language to clarify the differences between the two different recitations of “one or more sensors” to make them distinct in the claim language.  This would also probably help in defining over Kassab.  Of course, the examiner is open to an interview to discuss some possibly strategies in overcoming the current rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791